Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
 Applicant’s amendment submitted on 19 October 2020, in which claim 40 has been cancelled and new claims 41, 42 have been added, is acknowledged.
Claims 33, 41, 42 are pending in the instant application. 
Claims 33, 41, 42 are examined herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 August 2020 and 28 October 2020 are acknowledged and considered.
Response to arguments of 19 October 2020
In view of Applicant’s amendment of 19 October 2020, all the rejections to claim 40 are herein withdrawn. Claim 40 has been cancelled.
In view of Applicant’s amendment of 19 October 2020, the rejection of claims 33, 40 under 35 U.S.C. 112, first paragraph, scope of enablement for the claimed method treating of a disease, disorder or condition that comprises altered fatty acid oxidation, with a compound of formula (IX), is herein withdrawn. Claim 40 has been cancelled. On 19 October 2020, Applicant 
In view of Applicant’s amendment of 19 October 2020, the rejections of claims 33, 40 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Murai, as evidenced by Das; and over Aoyanagi, as evidenced by Fillmore, are herein withdrawn. 
New/modified rejections are made below, based on Applicant’s amendment of 19 October 2020.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 33, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 4,100,285, cited in IDS), in view of Levy et al. (Curr Emerg Hosp Med Rep. 2014, 2(2), 126-134, cited in PTO-892), in further view of Fillmore et al. (British Journal of Pharmacology 2014, 171, 2080-2090, cited in PTO-892 of 23 January 2020). 
	Murai et al. (US 4,100,285) teaches the following compound (Examples 10a-f, column 4-5)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 as having excellent pharmacodynamics effects on the coronary circulation system such as coronary artery vasodilative  action or cardiac movement controlling action, useful in medicinal preparations (column 1, lines 19-24). Such medicinal preparations are pharmaceutical compositions, as in instant claim 41. Murai teaches (column 1, lines 30-32) administration of the compounds of the invention into the human body by internal administration (column 1, line 31), which encompasses oral administration, as in instant claim 42.
 	Thus, Murai teaches that the compound above is a coronary artery vasodilator.
The compound above is the instant elected species, compound (IX) of instant claim 33.
Murai teaches (Table 1, Example 10) the cardiovascular activity of the compound above measured according to Langedorff’s method by using the removed guinea pig heart: at a concentration of 10-4 g/ml, the compound above is effective to reduce coronary perfusion pressure by 4.4%, and is effective to reduce heart movements amplitude and to reduce heart rate by 10.7%.	
	Murai does not specifically teach that the compound above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.

 	Fillmore teaches (Figure 2A) that heart failure is a disease which comprises altered fatty acid oxidation. 
	It would have been obvious to administer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in a method of treating heart failure, because Murai teaches that said compound has excellent coronary artery vasodilative action and Levy teaches that coronary vasodilators are used to treat heart failure, which is a disease that comprises altered fatty acid oxidation according to Fillmore.
Thus, the person of ordinary skill in the art would have administered 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
to a patient in need thereof, with the expectation that the compound above, which is taught by Murai to be a coronary vasodilator, is effective to treat heart failure.
 	As such, claims 33, 41, 42 is rejected as prima facie obvious.

Claims 33, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi et al. (JP 57131777, published 14 August 1982, cited in PTO-892 of 23 January 2020; the examiner herein attaches the human translation of this patent, see PTO-892), in view of Levy et al. (Curr Emerg Hosp Med Rep. 2014, 2(2), 126-134, cited in PTO-892), in further view of Fillmore et al. (British Journal of Pharmacology 2014, 171, 2080-2090, cited in PTO-892 of 23 January 2020). 
2CH2OH) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which is the instant elected species, compound (IX) of instant claim 33.
Aoyanagi teaches (Table 1, Z is –CH2CH2OH) that, at a concentration of 10-4 g/ml (thus in a pharmaceutical composition, as in instant claim 41), the compound above is effective to reduce coronary perfusion pressure by 4.4%, and is effective to reduce heart movements amplitude and to reduce heart rate by 10.7%. 
 	Aoyanagi teaches (page 2, second paragraph, human translation) that the compounds of the invention have pharmaceutical action on the coronary circulatory system such as coronary vasodilatory action. Thus, Aoyanagi teaches that the compound above is a coronary vasodilator.
Aoyanagi teaches (page 2, third paragraph, human translation attached) that, when the compounds of the invention are administered to humans, it is preferably to be administered orally, as in instant claim 42.
	Aoyanagi does not specifically teach that the compound above, or a pharmaceutical composition thereof, is effective to treat heart failure, as in the instant claims.

 	Levy et al. (Curr Emerg Hosp Med Rep. 2014, 2(2), 126-134, cited in PTO-892) teaches that vasodilators are used to treat heart failure.
 	Fillmore teaches (Figure 2A) that heart failure is a disease which comprises altered fatty acid oxidation. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in a method of treating heart failure, because Aoyanagi teaches that said compound has coronary vasodilatory action and Levy teaches that coronary vasodilators are used to treat heart failure, which is a disease that comprises altered fatty acid oxidation according to Fillmore.
Thus, the person of ordinary skill in the art would have administered 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
to a patient in need thereof, with the expectation that the compound above, which is taught by Aoyanagi to be a coronary vasodilator, is effective to treat heart failure.
 	As such, claims 33, 41, 42 is rejected as prima facie obvious.

Conclusion
Claims 33, 41, 42 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627